DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-35, and 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. ( US 2019/0159237 A1), hereinafter referred to as D1, in view of Liang et al. (US 2018/0019942 A1), hereinafter referred to as D2.
Regarding claims 26, 34, and 43, D1 discloses a communication system for vehicle communication, which comprises:
generate a priority message that comprises the first data (Referring to Figures 7 and 11-13, generation of a first message with a first priority comprising data according to a first allocation of physical resources on the uplink channel.  See paragraphs 0107-0109.  See also paragraph 0075, 0089, 0096, 0099, and 0100.); and 
generate a non-priority message that comprises the second data (Referring to Figures 7 and 11-13, generation of a second message 2 with a different, lower priority (non-priority) that 
selection circuitry configured to select a priority radio access technology (RAT); and select a non-priority RAT; and multi-RAT circuitry configured to instruct a processor of the UE device to: transmit the priority message using the priority RAT; and transmit the non-priority message using the non-priority RAT (Referring to Figures 7 and 11-13, the Examiner interprets the allocation of different physical channels for either D2D and/or LTE (See paragraphs 0040, 0094,  and 0103) based communications according to priority as equivalent to the selection of different priority RAT and non-priority RAT to transmit the priority message using the appropriate different physical channels (priority and non-priority RAT) for communication for high (priority) and low priority (non-priority) messages.  See paragraph 0075, 0089, 0096, 0099, and 0100.)
D1 does not disclose identify within a message, first data comprising a priority section and second data comprising a non-priority section.
D1 teaches a system for communicating different priority messages for periodic and emergency messages across differing physical channels according to their respective priorities.  D1 does not explicitly disclose fragmenting or segmenting each individual message to compose individualized fragments/segments with differing priorities (identify within a message, first data comprising a priority section and second data comprising a non-priority section).  However, it is well-known in the art to fragment/segment packets with individualized priorities.  For example, D2 teaches a fragment unit group includes at least two component fragment units.  A component fragment unit is configured to fragment the packet to obtain fragments.  Fragment identifiers of fragments obtained by different component fragment units are different.  Multiple component 

Regarding claim 27, the primary reference further teaches wherein the priority RAT is different from the non-priority RAT (Referring to Figures 7 and 11-13, the Examiner interprets the allocation of different physical channels for either D2D and/or LTE (See paragraphs 0040, 0094, and 0103) based communications according to priority as equivalent to the selection of different priority RAT and non-priority RAT to transmit the priority message using the appropriate different physical channels (priority and non-priority RAT) for communication for high (priority) and low priority (non-priority) messages.  See paragraph 0075, 0089, 0096, 0099, and 0100.)
Regarding claim 28, the primary reference further teaches wherein the separation circuitry is configured to generate a non-priority message that comprises both the first data and the second data (Referring to Figures 7 and 11-13, generation of a third message (non-priority message) with a lower priority comprising data (first and second data) according to an allocation of physical resources on the uplink channel.  See paragraphs 0107-0109.  See also paragraph 0075, 0089, 0096, 0099, and 0100.)
Regarding claims 29 and 35, the primary reference further teaches wherein the separation circuitry is configured to identify that the message is a basic safety message (BSM) and, in response: generate a priority message that comprises first data comprising BSM Part 1 fields of the message; and generate a non-priority message that comprises second data comprising BSM Part 2 fields of the message (Referring to Figures 7 and 11-13, a Basic Safety Message (BSM) standard [7] is defined by the US department of transportation (USDOT). BSM Part 1 relates to regular periodic message transmission including vehicle position, heading, speed, acceleration, steering wheel angle and vehicle size. BSM Part 2 contains a variable set of data elements drawn from an extensive list of optional elements. They are selected based on event triggers, such as the ABS being activated.  The periodic messages (part 1 fields) and event triggered messages (part 2 fields) are transmitted across different physical resources according to priority.  See paragraph 0076 and 0089-0091.)
Regarding claims 31, 38, and 44, the primary reference further teaches wherein the selection circuitry is configured to select the priority RAT and the non-priority RAT based at least on one or more characteristics of the message (Referring to Figures 7 and 11-13, a Basic Safety Message (BSM) standard [7] is defined by the US department of transportation (USDOT). BSM Part 1 relates to regular periodic message transmission including vehicle position, heading, speed, acceleration, steering wheel angle and vehicle size. BSM Part 2 contains a variable set of data elements drawn from an extensive list of optional elements. They are selected based on event triggers, such as the ABS being activated.  The periodic messages (part 1 fields) and event triggered messages (part 2 fields) are transmitted across different physical resources according to priority (select the priority RAT and non-priority RAT based on at least one or more characteristics of the message).  See paragraph 0076 and 0089-0091.)
Regarding claims 32, 39, and 45, the primary reference further teaches wherein the selection circuitry is configured to select the priority RAT and the non-priority RAT based at least on RAT capabilities of other UE devices in proximity to the UE device (Referring to Figures 7 and 11-13, a Basic Safety Message (BSM) standard [7] is defined by the US department of 
Regarding claims 33, 40, and 46, the primary reference further teaches wherein the selection circuitry is configured to: monitor a common control channel used by the other UE devices; and determine RAT capabilities of each of the other UE devices based at least on RAT capabilities advertised by the other UE devices in the common control channel (The CB uplink transmission for V2X services are based on a D2D transmission mode. In this transmission mode, before transmission of a message, the communications devices need to monitor the Scheduling Control (SC) information (monitor a common control channel used by the other UE devices and determine RATE capabilities (D2D) of each of the other UE devices based on RAT capabilities advertised by the other UE devices in the common control channel), both in scheduled and autonomous mode.  See paragraph 0090.)
Regarding claims 41 and 47, the primary reference further teaches selecting the priority RAT and the non-priority RAT based at least on present communication conditions (Referring to Figures 7 and 11-13, the Examiner interprets the allocation of different physical channels for either D2D and/or LTE (See paragraphs 0040, 0094, and 0103) based communications according 
Regarding claims 42 and 48, the primary reference further teaches selecting the priority RAT and the non-priority RAT based at least on a default selection for priority RAT (Referring to Figures 7 and 11-13, the Examiner interprets the allocation of different physical channels for either D2D and/or LTE (See paragraphs 0040, 0094, and 0103) based communications according to priority as equivalent to the selection of different priority RAT and non-priority RAT to transmit the priority message using the appropriate different physical channels based upon their availability (default) (priority and non-priority RAT) for communication for high (priority) and low priority (non-priority) messages.  See paragraph 0075, 0089, 0096, 0099, and 0100.)

Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. ( US 2019/0159237 A1), hereinafter referred to as D1, in view of Liang et al. (US 2018/0019942 A1), hereinafter referred to as D2, in further view of Rech et al. (US 2019/0098471 A1), hereinafter referred to as D3.
Regarding claims 30 and 37, D1 does not disclose identify that the message is a signal phase and timing with map (SPAT/MAP) message, and in response: generate a priority message that comprises first data comprising SPaT fields of the message; and generate a non-priority message that comprises second data comprising MAP fields of the message.
D1 teaches, referring to Figures 7 and 11-13, a Basic Safety Message (BSM) standard [7] is defined by the US department of transportation (USDOT). BSM Part 1 relates to regular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the standardized SPAT and MAP messages of D3 in the system of D1 and D2, which would result in prioritized event triggers (SPaT) over periodic messages (MAP).  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to prioritize time-sensitive messages for cooperative maneuvers; thereby, improving system reaction timing and minimizing potential accidental collisions.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. ( US 2019/0159237 A1), hereinafter referred to as D1, in view of Liang et al. (US 2018/0019942 A1), hereinafter referred to as D2, in further view of Gulati et al. (US 2018/0014317 A1), hereinafter referred to as D4.
Regarding claim 36, D1 does not disclose selecting dedicated short range communication (DSRC) as the priority RAT in response to determining that the message is a basic safety message.
D4 teaches a UE may be configured with parameters such as available channels, a geographical area(s) in which the UE is allowed to utilize each available channel, a priority of each available channel, and an action for a current technology utilized by the UE if another technology is detected on an available channel. In an aspect, such a configuration may be for communication in an unlicensed spectrum. Because such a configuration may be per technology, a multi-mode UE capable of utilizing two or more technologies may be configured with a separate configuration for each technology. For example, if the multi-mode UE is capable of utilizing LTE V2V and the DSRC, the multi-mode UE may be configured with a configuration for LTE V2V and a configuration for the DSRC. The configuration for a technology may be provided by at least one of a dynamic configuration or a pre-configuration. The dynamic configuration may include an RRC signal (e.g., from a server or a base station), and/or a signal from an ITS server and/or signaling from an operator-controlled server, and the preconfiguration may include a preconfiguration within the UE and/or via a preconfiguration within a universal integrated circuit card (UICC).  See paragraphs 0058-0061.
.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
On page 7 of the remarks, regarding claim 26, the Applicant argues D1 does not teach selecting a priority RAT and a non-priority RAT and transmitting the priority message using the priority RAT and transmitting the non-priority message using the non-priority RAT.  The Examiner respectfully disagrees.  The Examiner interprets the allocation of different physical channels for either D2D and/or LTE (See paragraphs 0040, 0094,  and 0103) based communications according to priority as equivalent to the selection of different priority RAT and non-priority RAT to transmit the priority message using the appropriate different physical channels (priority and non-priority RAT) for communication for high (priority) and low priority (non-priority) messages.  See paragraph 0075, 0089, 0096, 0099, and 0100.  A RAT, by definition, is an underlying physical connection method for a radio based communication network.  The claim does not set forth a definition of the RAT limitation nor does the claim recite several and distinct RATs, but merely the RAT must comprise a priority and non-priority RAT.  Therefore, D1’s RAT comprising both priority and non-priority physical channels is 
On page 8 of the remarks, regarding claim 26, the Applicant argues D2 does not teach the first data comprising a priority section and second data comprising a non-priority section are identified within a message, and the first and second data are transmitted via different priority messages via different priority RAT.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Per the teachings based upon the combination of references, D1 teaches a system for communicating different priority messages for periodic and emergency messages across differing physical channels according to their respective priorities (messages with different priorities transmitted over different priority RATs).  D1 does not explicitly disclose fragmenting or segmenting each individual message to compose individualized fragments/segments with differing priorities (identify within a message, first data comprising a priority section and second data comprising a non-priority section).  However, it is well-known in the art to fragment/segment packets with individualized priorities.  For example, D2 teaches a fragment unit group includes at least two component fragment units.  A component fragment unit is configured to fragment the packet to obtain fragments.  Fragment identifiers of fragments obtained by different component fragment units are different.  Multiple component fragment units form one fragment unit group.  After the priority information of the packet is obtained, a component fragment unit that corresponds to the packet or component fragment units that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karella et al. (US 2020/0288341 A1) – dynamic offloading of V2X services to DSRC from an eNB.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462